               Case 19-12220-KBO        Doc 165     Filed 12/17/19     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                         Chapter 11

 YUETING JIA,                                   Case No. 19-12220-KBO

                     Debtor.                    Hearing Date: December 18, 2019 at 10:00 a.m.

                                                Dkt Ref. No. 89, 111, 112, 113, 152, 153


        NINGBO HANGZHOU BAY NEW AREA LERAN INVESTMENT
  MANAGEMENT PARTNERSHIP (LIMITED PARTNERSHIP)’S JOINDER TO
    OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ RESPONSE TO
SHANGHAI LAN CAI ASSET MANAGEMENT CO, LTD.’S MOTION (I) TO DISMISS
 THE DEBTOR’S CHAPTER 11 CASE OR, ALTERNATIVELY, (II) TO TRANSFER
      VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA AND TO
          DEBTOR’S OPPOSITION TO SHANGHAI LAN CAI ASSET
         MANAGEMENT CO, LTD.’S MOTION (I) TO DISMISS THE
        DEBTOR’S CHAPTER 11 CASE OR, ALTERNATIVELY, (II) TO
     TRANSFER VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA

          Ningbo Hangzhou Bay New Area Leran Investment Management Partnership (Limited

Partnership) (“Leran”), creditor and party in interest in the above-captioned case, by and through

undersigned counsel, hereby joins in (the “Joinder”) the Response of the Official Committee of

Unsecured Creditors (the “Committee”) to Shanghai Lan Cai Asset Management Co, Ltd.’s

(“SLC”) Motion (“Motion”) (i) to Dismiss the Debtor’s Chapter 11 Case or, Alternatively, (ii) to

Transfer Venue to the Central District of California (the “Opposition”) (D.I. 111) and the

Debtor’s (“Debtor”) Opposition to Shanghai Lan Cai Asset Management Co LTD.’s Motion (I)

to Dismiss the Debtor’s Chapter 11 Case or, Alternatively, (II) to Transfer Venue to the Central

District of California (the “Debtor’s Objection”). In support of this Joinder, Leran states as

follows:

          1.    Leran joins in and adopts the arguments raised by the Committee and the Debtor

with regard to the Motion, incorporates the arguments set forth therein as though fully set forth



11425494/5
               Case 19-12220-KBO           Doc 165      Filed 12/17/19      Page 2 of 2



herein, and reserves the right to argue in support of the Opposition and the Debtor’s Objection at

any hearing to consider the Motion or any amended version thereof.

         2.     As such, for the reasons set forth in the Opposition and the Debtor’s Objection,

Leran requests that SLC’s Motion be denied.

         WHEREFORE, Leran requests that the Court (i) deny approval of the Motion, (ii) deny

the request to either dismiss this bankruptcy case or transfer venue of this bankruptcy case to the

Central District of California, and (iii) grant all other and further relief that is just and proper.

Dated: December 17, 2019                        MORRIS JAMES LLP


                                                /s/ Brya M. Keilson
                                                Brya Keilson, Esq. (DE Bar No. 4643)
                                                500 Delaware Avenue, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 888-6800
                                                Facsimile: (302) 571-1750
                                                E-mail: bkeilson@morrisjames.com

                                                Attorneys for Ningbo Hangzhou Bay New Area
                                                Leran Investment Management Partnership
                                                (Limited Partnership)




                                                    2
11425494/5
